DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, 10, 14, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 7, the recitation failed to provide a reference direction for indicating drain select lines being narrower than the word lines and the erase control line.  Taking Fig. 7B of the current application as the example, it seems that the acceptable recitation may be written as follows:
-- a lateral width of each of the at least two drain select lines is that of the plurality of word lines and the erase control line – or -- each of the at least two drain select lines is formed narrower than the plurality of word in a lateral direction parallel to a top surface of the source conductive pattern --.
                    
    PNG
    media_image1.png
    640
    497
    media_image1.png
    Greyscale

In claim 9, the acceptable recitation may be written as follows: 
each of the source select line and the dummy word line is formed to have a lateral width wider than that of each of the at least two drain select lines -. (Refer to Fig. 7B)

In claim 10
each of the drain select lines is formed thicker than each of the plurality of ward lines and the erase control line in a stack direction of the plurality of word lines -.  (Refer to Fig. 7B)

	In claim 14, the acceptable recitation may be written as follows: 
each of the first drain-side channel structure and the second drain-side channel structure is formed to have a lateral width narrower than that of each of the first channel structure and the second channel structure -. (Refer to Fig. 7B)  

In claim 15, the acceptable recitation may be written as follows:
a distance between the first drain-side channel structure and the second drain-side channel structure is greater than that between the first channel structure and the second channel structure in a lateral direction parallel to a top surface of the source conductive pattern -. (Refer to Fig. 7B) 

In claim 19, the acceptable recitation may be written as follows:
each of the first drain select line and the second drain select line is formed thicker than each of the word line and the erase control line - in a direction perpendicular to a top surface of the source conductive pattern -. (Refer to Fig. 7B)  

In claim 20
each of the first drain select line and the second drain select line is formed to have a lateral width narrower than that of each of the word line and the erase control fine -.  (Refer to Fig. 7B)
(Note)   The foregoing amendments are examiner’s proposal.   The applicant is encouraged to make his or her own amendments to overcome the indefinite.  

Allowable Subject Matter
Claims 1-6, 8, 11-13 and 16-18 are allowed.
Claims 7, 9, 10, 14, 15, 19 and 20 would be allowable if the rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 1, the closest prior art of record, US 2021/0225449, teaches a semiconductor memory device comprising: a plurality of word lines WL stacked between a source conductive pattern SL and a bit line BL; at least two drain select lines SGD/SGDT disposed between the plurality of word lines WL and the bit line BL, the at least two drain select lines SGD/SGDT being spaced apart from each other in an extending direction of the bit line BL. (Fig. 9)   US ‘449, however, failed to teach an erase control line disposed between the at least two drain select lines and the plurality of word lines.  In addition, there is no secondary reference is able to remedy the deficiency of US ‘449 with reasonable motivation.


    PNG
    media_image2.png
    407
    578
    media_image2.png
    Greyscale

	In re claim 13, the closest prior art of record, US 2021/0225449, teaches a semiconductor memory device comprising: source conductive pattern 112 (Fig. 4) or SL (Fig. 9); a first channel structure 120 and a second channel structure 120 (Fig. 4), which are connected to the source conductive pattern 112 (Fig. 4); a word line WL disposed between the source conductive pattern SL and at least two drain select lines SGD/SGDT (Fig. 9); the word line WL extending to surround the first channel structure 112 and the second channel structure 112 (Fig. 9); 
	US ‘449, however, failed to teach: (a) a first drain-side channel structure connected to the first channel structure; (b) a second drain-side channel structure connected to the second channel structure; (c) a first drain select line surrounding the first drain-side channel structure; (d) a second drain select line surrounding the second drain-side channel structure; (e) a word line disposed between the source conductive pattern and the first drain select line; and (f) an erase control line disposed between the word line and the first drain select line, the erase control line extending to surround the first channel structure and the second channel structure.  In addition, there is no secondary reference is able to remedy the deficiency of US ‘449 with reasonable motivation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 25, 2022

/HSIEN MING LEE/